         Case 7:20-cr-00331-CS Document 37 Filed 02/26/21 Page 1 of 1




                                                    February 25, 2021
The Honorable Cathy Seibel
District Judge
Southern District of New York                         Sentencing adjourned to 4/6/21 at 2:30 pm.
300 Quarropas Street
White Plains, New York 10601

      Re:    United States v. Charles Hustis
             20 Cr. 331                                                                    2/26/21

Dear Judge Seibel:
       I am writing to ask for a short postponement of Mr. Hustis’ sentencing, which
is currently scheduled for March 18, 2021 at 3:30pm. This adjournment is
necessary to allow me sufficient time to review the final pre-sentence report prior to
submitting my sentencing memorandum. Under the current schedule, my
sentencing submission is due on March 4, 2021, but based on my communications
with Probation Officer Sandra Vélez-García, the final pre-sentence report will not be
completed until March 5, 2021. Because of this, I ask that Your Honor postpone
Mr. Hustis’ sentencing so that I may have sufficient time to review the report,
discuss its findings with Mr. Hustis and, if necessary, consult with my own expert
regarding the contents of the report.

       I have spoken to AUSA Nicholas Bradley and he does not object to a short
adjournment. I have been in touch with Your Honor’s courtroom deputy and I was
told that April 6, 2021 at 2:30pm is available. Both AUSA Bradley and myself are
available on April 6, 2021 at 2:30pm.

      Thank you very much for your consideration.

                                                    Sincerely,

                                                    /s

                                                    Benjamin Gold
cc: AUSA Nicholas Bradley
